                                          Case 5:16-cv-06050-LHK Document 353 Filed 02/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         X ONE, INC.,                                       Case No. 16-CV-06050-LHK
                                  11
                                                        Plaintiff,                          JUDGMENT
                                  12
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         UBER TECHNOLOGIES, INC.,
                                  14
                                                        Defendant.
                                  15

                                  16
                                              On February 11, 2020, the Court granted Defendant’s motion for summary judgment of
                                  17
                                       noninfringement. See ECF No. 350. Furthermore, on February 18, 2020, the parties filed a
                                  18
                                       statement, in which both parties agreed that the Court’s analysis in its summary judgment order
                                  19
                                       applies to the remaining patent claims asserted by Plaintiff and that Plaintiff’s remaining patent
                                  20
                                       claims need not be separately litigated. See ECF No. 352 at 2–3. The parties agreed that final
                                  21
                                       judgment was thus appropriate following the Court’s grant of summary judgment of
                                  22
                                       noninfringement in favor of Defendant. Id. Accordingly, the Clerk shall enter judgment in favor
                                  23
                                       of Defendant. The Clerk shall close the file.
                                  24
                                       IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: February 19, 2020                        ______________________________________
                                  27                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  28                                                     1
                                       Case No. 16-CV-06050-LHK
                                       JUDGMENT
